United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2253ND
                                   _____________

Joe A. Jacobson,                     *
                                     *
                   Appellant,        * Appeal from the United States
                                     * District Court for the District
      v.                             * of North Dakota.
                                     *
Kenneth S. Apfel, Commissioner of    *       [UNPUBLISHED]
Social Security,                     *
                                     *
                   Appellee.         *
                               _____________

                            Submitted: February 9, 1998
                                Filed: February 20, 1998
                                 _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

      Joe A. Jacobson appeals the district court's ruling upholding the Commissioner's
decision to deny Jacobson disability insurance benefits. After careful review of the
administrative record and the parties' briefs, we conclude substantial evidence supports
the decision of the Commissioner that Jacobson is not disabled for social security
purposes. Accordingly, we affirm the district court. See 8th Cir. R. 47B.



      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-